Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia Sept 12 1822
				
				Yesterday passed without any material change—Mrs. Harrison called and Major Jackson and in the afternoon Mr. & Mrs. Walsh but I did not see them—They have just returned from Baltimore—Doctor Physick informed me that he hoped my brothers health would be firmly re-established in the course of a short time—I think it probable however he will operate once more—This morning I ventured down stairs to the great astonishment of the Doctor, who immediately shook his head, and said though he could not bear to find fault with me, he must not allow me to remain, and ordered me back to my room. You must not fancy me very sick, as this only proceeds from the fear of cold, as he says St Anthony is only subdued not completely  discomfited. The unwearied kindness and attention of Doctor Physick will ever entitle him to my gratitude and respect—. Experience of a bitter kind appears to have given him a very unfavorable opinion of our Sex, and if the world say true, he has still some lesson’s to learn which his daughter is preparing to teach him—He is a cold inflexible looking being—one of those who inspire a feeling of fear and dread, we cant tell why; but the sound of his voice is very agreeable, and when he is pleased his smile brightens up his countenance, and entirely changes its general expression—Among those with whom he is acquainted he is very much beloved; but the feeling most generally expressed towards him is fear—This apparently is a tax that great superiority of any sort must pay; for externals are all in all to little minds of which the world consists—The Philadelphians are very proud of him; as he is the most conspicuous great man they have; and his is a wide spreading fame—He has twice attempted to retire from business, but has found it impossible—Walsh is an enthusiast about him—A number of visitors called to day, and among them Miss McKnight, who is anxious to get on to Washington, to which place Mrs. Decatur has returned, and desired them to join her—I told her if she could wait I would take them with me—I have just had a very gay Letter from Charles, whose health is however not quite restored—From his account, the great quantity of fruit at Quincy has proved a temptation which has been injurious—I have cautioned him very much, and I hope he will attend to it, as the diseases of this Summer are of the very worst kind—A large Whale has come on shore at the Farm at Mount Wolaston, which has occupied the attention of the publick—John had measured it assisted by Miss Abby Quincy, with whom he is very intimate; and it measured 27 feet without the tail—Mrs. & Miss Lewis had been to Quincy to visit your father, accompanied by Mr. & Mrs. Lloyd—I have been reading some more of Old England and am much better pleased with it than I expected to be—I think with Ewing, that there is a solidity and depth of reasoning in it infinitely beyond Paulding—His observations on the Charitable Institutions, on the Slave Trade, and on Parliament as well as on the state of society and morals in that Country, are excellent—They must be mortally wounding to that Nation as it is a true picture, which traces both causes and effects—I have only read the first Vol.—Among other things his account of the Theatres, Actors, and Authors, is inimitable—Bombast, Fustian, and Trick are the chief ingredients for modern taste, calculated to make a strong impression on the Senses, and then to fade without leaving a single trace upon the mind, to excite a momentary pleasure—. It is the age of horrors, both real and imaginary; but the deep and awful tragedies exhibited hourly in different parts of Europe, do not appear to produce so much sensation, as an Ambassadors Ball, or the Sale of Tilney House—Connell say’s that Paulding wrote it, and W. Irving sent the Notes—je doute—The latter seems to be so enchanted with poor little Albion, he would not have put his hand to such a work; added to which his descriptions of English Scenery are all bright and glowing; true to Nature, and to fact, which I cannot say for this. In works of this kind, Authors should be careful to tell the truth, and nothing but the truth, or they defeat their own intentions—You will probably think my opinions are biased by old and partial recollections; and perhaps they are, for there are some good things in the world I never would forget—The City Gazette I observe has a hit at poor Mrs. Calhoun—I only wonder she has escaped so long—However among her extensive charities, she has only to take up Mr. Elliot, and he will puff her to the skies, and seat her among the Angels—And she is so zealous a christian, she will not shrink from Martyrdom, if her gifts are not accepted; of which however there is no danger—I have just received Georges Letter, and am sorry to find that Mrs. Smith and the Coachman are both sick—I am afraid you suffer the latter to be too idle, that is the foundation of all his maladies, and should be rooted out—.So the darling G. Graham is still to be palmed upon the publick; notwithstanding the Senatorial struggle—well be it so—“A friend in need is a friend indeed,” the old proverb vulgarly but justly say’s, and his Majesty shows at least  that he can be steady sometimes, though it is rare—As I pride myself on the reverse you will ever find me affectionately yours
				
					L C A—
				
				
			